DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 10/09/2020 are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziesel (US 5,538,160).
	Regarding claim 1, Ziesel discloses a method of converting a carbonated beverage dispenser to a non-carbonated beverage dispenser (via a three-way solenoid valve 22, which allows pump 18 to supply water to either carbonator tank 20 or to pressure tank 24; see fig. 1 and col. 1, lines 42-45), the method comprising: installing a 
	With respect to the limitations “removing a carbonation tank from the beverage dispenser,” and “the carbonation tank is not fluidly coupled to a water source and a beverage supply line”, it is noted that Ziesel discloses the step of removing a carbonation tank 20 from the beverage dispenser (operationally removing the carbonation tank 20, via the valve 22, when the valve 22 is in a second position the carbonator tank 20 is isolated from the pump 18 and effectively removed, the carbonation tank 20 being not fluidly coupled to a water source and a beverage supply line 16; see fig. 1 and col. 1, lines 5-10) .
Regarding Claim 3, Ziesel discloses the method of claim 1, wherein the pressure tank is a hydro-pneumatic tank (air bladder water boost tank 24, col. 2, lines 1- 6, Fig. 1).
Regarding claim 16, Ziesel discloses a method of dispensing a non-carbonated beverage comprising: actuating a carbonation pump 18 to increase a pressure in a pressure tank 24 (see fig. 1 and col. 2, line 3-6), the carbonation pump 18 configured to .
Claims 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plester et al. (US 5,858,248).
Regarding claim 4, Plester discloses a beverage dispenser comprising: a carbonation pump (feed pump) fluidly coupled to a water source 52 and a beverage supply line 20, 21 (see fig. 1 and col. 7, lines 50-54); a pressure tank 26 fluidly coupled to the beverage supply line 20, 21 (see fig. 1); a pressure switch 37 configured to monitor a pressure in the pressure tank 26 (see fig. 1 and col. 8, lines 54-59); and a mixing nozzle (nozzle of dispenser 50; see fig. 1 and col. 9, lines 24-29) fluidly coupled to the beverage supply line 20, 21, wherein the pressure switch 37 is configured to actuate the carbonation pump when the pressure in the pressure tank 26 is below a 
Regarding claim 6, Plester discloses a pre-chilling coil 25 (see fig. 1 and col. 7, lines 16-19). 
Regarding claim 7, Plester discloses wherein the pre-chilling coil 25 is in-line with the beverage supply line 20, 21 (see fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel (US 5,538,160) in view of Anderson et al. (US 2011/0073618).
Regarding Claim 2, Ziesel discloses all the elements of the claimed invention except the teaching of installing a pressure regulator.
Anderson is in the field of beverage dispensing (apparatus for and method of cleaning and sanitizing a beverage dispenser, abstract) and teaches installing a 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to provide the Ziesel dispenser with a pressure regulator, as taught by Anderson, in order to provide a means for controling the discharge pressure and thereby control the rate at which the beverage is dispensed.
	Regarding Claim 17, Ziesel discloses all the elements of the claimed invention except the teaching of a predetermined amount of non-carbonated beverage is dispensed in response to the actuation of the dispensing mechanism.
	Anderson further teaches wherein a predetermined amount of non-carbonated beverage is dispensed in response to the actuation of the dispensing mechanism (dispenser is operated to dispense predetermined quantities of beverage components and ice into the container, para 0025).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to provide the Ziesel dispenser with a predetermined amount of non-carbonated beverage being dispensed in response to the actuation of the dispensing mechanism, as taught by Anderson, in order to provide a device that would be able to consistently dispense predetermined amounts of drink, which is valuable in a restaurant environment where prices are assigned for certain sized doses.

Anderson teaches adding a syrup to the beverage line in response to actuation of the dispensing mechanism (dispenser is operated to dispense predetermined quantities of beverage components and ice into the container, para 0025).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to provide the Ziesel dispenser with a syrup to the beverage line in response to actuation of the dispensing mechanism, as taught by Anderson, in order to provide a device that would be better able to provide a consistent mix of components and thereby ensure consistent product quality.
Regarding Claim 19, Ziesel discloses all the elements of the claimed invention except the teaching of the syrup being added to the beverage line with a syrup pump.
Anderson teaches wherein the syrup is added to the beverage line with a syrup pump (beverage components in the bags 28 are delivered to the dispense valves through associated fluid flow paths, each of which includes a tubing 40 fluid coupled at one end to beverage component in an associated bag 28 and fluid coupled at an opposite end to an associated pump 42 that delivers the beverage component from the bag to an associated one of the dispense valves 36, para 0022, Fig. 8).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to provide the Ziesel dispenser with syrup being added to the beverage line with a syrup pump, as taught by Anderson, in order to 
Regarding Claim 20, Ziesel discloses all the elements of the claimed invention except the teaching of routing the syrup through a syrup-chilling coil.
	Anderson teaches routing the syrup through a syrup-chilling coil (chilling means can also include a cold plate that is contacted by ice and through fluid circuits of which beverage components and diluents are flowed prior to being delivered to the dispense valves 36, para 0024).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to provide the Ziesel dispenser with the step of routing the syrup through a syrup-chilling coil, as taught by Anderson, in order to maintain the fluid at a cool temperature, preventing the syrup from raising the temperature of the mixed beverage and thereby produce a cold mixed beverage product.
Claims 5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Plester et al. (US 5,858,248) in view of Credle, Jr. (US 5,314,091).
	Regarding claims 5, 10 and 12, Plester discloses all the elements of the claimed invention except the teaching of a syrup source; a syrup pump; and a second syrup source.
	Credle teaches a post-mix beverage machine where water is used in beverage preparation (see fig. 16), where the dispenser includes a multiple syrup lines having syrup sources (syrup containers: see col. 2, lines 66-67) and syrup pumps for pumping syrup to a dispensing nozzle from the sources (see fig. 16 and col. 3, lines 34-37), 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to provide the Plester dispenser with a syrup source; a syrup pump; and a second syrup source, as taught by Credle, in order to provide a beverage capable of dispensing a flavored beverage, where the syrup is used in conjunction with water for preparation of a desired beverage (i.e. of a particular flavor).
Regarding claim 11, Plester is silent to the teaching of a syrup chilling coil. Credle further discloses a syrup chilling coil, cooling the syrup pumped from the source prior to dispensing (col. 3, lines 34-37). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to further provide the Plester dispenser with syrup chilling coil, as taught by Credle, in order to provide a means for cooling the syrup prior to dispensing.
Regarding claim 8, Plester discloses all the elements of the claimed invention but is silent to the teaching of a post-chilling cooling coil. Credle teaches the use of post-chilling cooling coil 271 to cool fluid leaving a tank within the line prior to being fluid being dispensed (see fig. 16). Accordingly, one of ordinary skill in the art would recognize that the known option of providing the Plester dispenser with a post-chilling cooling coil, involves only routine skill in the art, for the predictable result of providing additional cooling means for the fluid leaving the tank (i.e. pressure tank) prior to being dispensed, ensuring the beverage is cool at the point of dispensing to the user.


Regarding claims 13, Plester discloses all the element of the claimed invention but is silent to the teaching of a second mixing nozzle. Credle further disloses wherein a single mixing nozzle 283 is not essential and the dispenser may have several mixing nozzles (see col. 8, lines 53-57). Accordingly, one of ordinary skill in the art would recognize that the known option of providing a second mixing nozzle involves only routine skill in the art, for the predictable result of providing separate nozzle for dispensing alternative beverages.
Regarding claim 15, Credle discloses a syrup solenoid valve 285 fluidly coupled between the syrup-chilling coil and the mixing nozzle 283 (see fig. 16).
Response to Arguments
Applicant's arguments submitted under “Remarks” in the response filed on 06/25/2021 have been fully considered, the amendments to the claims overcome the prior art rejections of claims 4-14. However, amended claims 1 and 16 remain rejected in view of Ziesel as illustrated above. In response to applicant’s argument that Ziesel 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        



/Vishal Pancholi/Primary Examiner, Art Unit 3754